DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on February 10, 2020. Claims 1-20 are pending and examined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“data processing module configured to…” in claims 1, 3, 5-7, and 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “a vehicle” at line 3 is unclear. It is unclear to the Examiner if this is the same “vehicle” previously recited at line 2 or different vehicle.
As to claim 11, the limitation “a vehicle” at line 5 is unclear. It is unclear to the Examiner if this is the same “vehicle” previously recited at line 4 or different vehicle.
Claims 2-10 and 12-20 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 11 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 11 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1 and 11) recite the limitation of determining whether the item in the storage area of the vehicle is likely to move within the storage area or is likely to fall from the vehicle during travel and determining whether the item has moved within the storage area or has fallen from the vehicle during travel. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at (observing) the data from the sensors and determines whether the item in the storage area of the vehicle is likely to move within the storage area or is likely to fall from the vehicle during travel and whether the item has moved within the storage area or has fallen from the vehicle during travel. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply determining whether the item in the storage area of the vehicle is likely to move within the storage area or is likely to fall from the vehicle during travel and determining whether the item has moved within the storage area or has fallen from the vehicle during travel in his/her mind or by a human using a pen and paper. The mere nominal recitation of a system (claim 1), a processor (claim 11), or a memory (claim 11) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 11 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of processing data from the sensors, generating a first indication that the item is likely to move within the storage area or is likely to fall from the vehicle during travel, generating a second indication that the item has moved within the storage area or has fallen from the vehicle during travel, a plurality of sensors, a system (claims 1 and 11), a processor (claim 11), and a memory (claim 11). The processing step is recited at a high level of generality (i.e. as a general means of receiving data from a plurality of sensors arranged in a vehicle) and amount to no more than data gathering, which is a form of extra solution activity. The generating a first and a second indication steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. These limitations represent extra-solution activity because it is mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the mere generic presentation of collected and analyzed data in Electric Power Group, LLC. v. Altsom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. The plurality of sensors are claimed generically and operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The system in claims 1 and 11, processor in claim 11, and memory in claim 11 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The system, processor, and memory are recited at a high level of generality and merely automate the determining steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1 and 11 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 11 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-10 depend from claim 1 and claims 12-20 depend from claim 11. 
Dependent claims 2-10 and 12-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 5, the additional limitations of generating a message to send to another vehicle including a location where the item fell from the vehicle in response to determining that the item fell from the vehicle during travel is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1 and 11 above. As a further example, in claim 6, verifying, before generating the first indication, whether the item is likely to move within the storage area or is likely to fall from the vehicle during travel using a combination of data received from two or more of the sensors is further step that, under their broadest reasonable interpretation, covers performance of the limitation in the mind or by a human using a pen and paper using a similar analysis applied to claims 1 and 11 above.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANDERSON et al., US 2017/0351268 A1, hereinafter referred to as ANDERSON.
As to claim 1, ANDERSON teaches a system comprising:
a plurality of sensors arranged in a vehicle to monitor an item in a storage area of a vehicle (see at least FIG. 1 and paragraphs 41-47 regarding cargo state sensor 214 is a hardware sensor that is able to detect the positioning and/or any movement of the cargo within the cargo container 212); and
a data processing module configured to (see at least FIG.1):
process data from the sensors (see at least paragraphs 41-47. See also at least paragraphs 48-50 regarding the information that is collected about the state of the cargo within the cargo container 212 (e.g., from cargo state sensor 214 and/or cargo bay camera 216) and the state of the cargo vehicle 202 (e.g., from cargo vehicle state sensor 220) is collected and evaluated by cargo controller 204);
determine whether the item in the storage area of the vehicle is likely to move within the storage area or is likely to fall from the vehicle during travel (see at least paragraphs 42-46 regarding if cargo vehicle 202 experiences a sudden large change in acceleration (from stopping, starting, changing lanes, swerving, etc.), then the cargo vehicle 202 will be subjected to excessive levels of movement, including lateral movement. Such excessive levels of movement may ultimately result in box 208 falling against box 206 and/or box 210 falling down);
generate a first indication that the item is likely to move within the storage area or is likely to fall from the vehicle during travel (see at least paragraphs 35-37. See also at least paragraphs 42-46 regarding if cargo vehicle 202 experiences a sudden large change in acceleration (from stopping, starting, changing lanes, swerving, etc.), then the cargo vehicle 202 will be subjected to excessive levels of movement, including lateral movement. Such excessive levels of movement may ultimately result in box 208 falling against box 206 and/or box 210 falling down. See also at least paragraphs 50-52 regarding the evaluated sensor readings describing the state of the cargo within the cargo container 212 and/or the cargo vehicle 202 are then sent by the cargo controller 204 to the vehicle based transceiver 218, which wirelessly uploads this information to a vehicle controller 201. The vehicle controller 201 then issues instructions to cargo vehicle 202 and/or other vehicles to modify their behavior, in order to avoid any further damage to the cargo and/or to prevent such damage to other cargo as a result of falling over.);
determine whether the item has moved within the storage area or has fallen from the vehicle during travel (see at least paragraphs 48-50 regarding a box sensor 224, shown affixed to box 210, may be an accelerometer, vibration sensor, microphone, etc. that detects movement of box 210, including but not limited to shifting, falling over, etc. And based on the sensor readings from cargo state sensor 214 and the images from cargo bay camera 216, the cargo controller 204 is able to determine that box 208 and box 210 have fallen); and
generate a second indication that the item has moved within the storage area or has fallen from the vehicle during travel (see at least paragraphs 48-52 regarding a box sensor 224, shown affixed to box 210, may be an accelerometer, vibration sensor, microphone, etc. that detects movement of box 210, including but not limited to shifting, falling over, etc. And based on the sensor readings from cargo state sensor 214 and the images from cargo bay camera 216, the cargo controller 204 is able to determine that box 208 and box 210 have fallen. The information that is collected about the state of the cargo within the cargo container 212 (e.g., from cargo state sensor 214 and/or cargo bay camera 216) and the state of the cargo vehicle 202 (e.g., from cargo vehicle state sensor 220) is collected and evaluated by cargo controller 204, in order determine the state of the cargo within cargo container 212 and/or the state of the cargo vehicle 202. The evaluated sensor readings describing the state of the cargo within the cargo container 212 and/or the cargo vehicle 202 are then sent by the cargo controller 204 to the vehicle based transceiver 218, which wirelessly uploads this information to a vehicle controller 201. The vehicle controller 201 then issues instructions to cargo vehicle 202 and/or other vehicles to modify their behavior, in order to avoid any further damage to the cargo and/or to prevent such damage to other cargo as a result of falling over).
As to claim 2, ANDERSON teaches wherein the first indication includes a suggestion regarding one or more of repositioning the item in the storage area, a route to a location to pull over for repositioning the item in the storage area, an alternate route for the travel, and a change in driving behavior (see at least paragraph 51. See also at least paragraphs 69-70 regarding the condition of roadway 404 is poor, due to potholes, roadway construction, icing, etc., which has caused the cargo being transported by vehicle 402 to fall over and become damaged. Sensors on vehicle 402 (e.g., cargo state sensor 214, cargo bay camera 216, cargo vehicle state sensor 220 shown in FIG. 2) generate information about the state of the cargo within vehicle 402 and/or the state of vehicle 402 itself and/or the state of the environment (e.g., roadway) through which vehicle 402 is traveling. Also, the vehicle controller 201 evaluates this information, and generates an instruction/recommendation for vehicle 406 to avoid roadway 404 by taking roadway 408 (which is in better condition, and therefore less likely to cause damage to the cargo inside vehicle 406) instead).
As to claim 3, ANDERSON teaches wherein the data processing module is further configured to instruct a suspension subsystem to adjust suspension of the vehicle in response to determining that the item is likely to move within the storage area or is likely to fall from the vehicle during travel (see at least paragraphs 70-73 regarding instructions to modify how vehicle 402 and/or vehicle 406 are driven (either by a human operator or by the SDV on-board computer 301 shown in FIG. 3) are further adjusted by the abilities of the operator (human or electronic). See also at least paragraph 97).
As to claim 4, ANDERSON teaches wherein the second indication includes an identification of the item, a location where the item fell from the vehicle, and a route to the location in response to determining that the item fell from the vehicle during travel (see at least paragraphs 48-50 regarding the cargo vehicle state sensor 220 is able to determine the operational state of the cargo vehicle 202 (e.g., sudden stopping, fast starts, swerving, tire condition, etc.) and/or the environmental state of the cargo vehicle 202 (e.g., road vibration, weather) around the cargo vehicle 202 based on readings from cargo vehicle state sensor 220. See also at least paragraph 59).
As to claim 5, ANDERSON teaches wherein the data processing module is further configured to generate a message to send to another vehicle including a location where the item fell from the vehicle in response to determining that the item fell from the vehicle during travel (see at least paragraph 66. See also at least FIG. 4 and paragraphs 93-97).
As to claim 6, ANDERSON teaches wherein the data processing module is further configured to verify, before generating the first indication, whether the item is likely to move within the storage area or is likely to fall from the vehicle during travel using a combination of data received from two or more of the sensors (see at least paragraphs 41-46).
As to claim 7, ANDERSON teaches wherein the data processing module is further configured to verify, before generating the second indication, whether the item has moved within the storage area or has fallen from the vehicle using a combination of data received from two or more of the sensors (see at least paragraphs 45-46 regarding such excessive levels of movement may ultimately result in box 208 falling against box 206 and/or box 210 falling down, as detected by the cargo bay camera 216 and/or a vibration sensor within cargo vehicle state sensor 220. And the microphone that is part of the cargo vehicle state sensor 220 will detect the noise created when box 208 and/or 210 fall over).
As to claim 8, ANDERSON teaches wherein the sensors include two or more of a camera, a weight sensor, a suspension sensor, a radar sensor, an ultrasonic sensor, and a tire pressure sensor (see at least paragraphs 41 regarding examples of cargo state sensor 214 include, but are not limited to, vibration sensors, sound sensors, chemical sensors, light sensors, etc. That is, movement of one or more of the boxes 206-210 will result in vibration of the cargo container 212 floor and/or walls (as detected by the vibration sensor); noise within the cargo container 212 (as detected by the sound sensor); breakage of a liquid container in one or more of the boxes 206-210 (as detected by the chemical sensors); a break in a soft wall of the cargo container 212 (as detected by the light sensors), etc.).
As to claim 9, ANDERSON teaches wherein the storage area includes at least one of a trunk of the vehicle, a cargo area of the vehicle, a rack mounted on a roof of the vehicle, and a trailer hitched to the vehicle (see at least paragraph 40 regarding consider cargo vehicle 202, which is a truck that is transporting cargo contained in boxes 206, 208, and 210. Within the cargo container 212 (e.g., a trailer, a box container, a semi-trailer, a cargo bay, etc. that is being transported as part of the cargo vehicle 202) is a cargo state sensor 214 and at least one cargo bay camera 216).
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 6 and is rejected under the same rational.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 8 and is rejected under the same rational.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 9 and is rejected under the same rational.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSON et al., US 2017/0351268 A1, hereinafter referred to as ANDERSON, in view of Breed et al., US 2008/0236275 A1, hereinafter referred to as Breed, respectively.
As to claim 10, ANDERSON does not explicitly teach wherein the data processing module comprises a neural network to generate the first indication, the neural network being trained using machine learning to determine when the item is likely to move within the storage area or is likely to fall from the vehicle during travel based on the data from the sensors and additional data regarding at least one of road design, road conditions, and speed limit of a route selected for travel, and historical driving behavior of a driver of the vehicle.
However, such matter is taught by Breed (see at least 575-580 regarding a motion or vibration detection system is arranged to detect motion or vibration of the tank or a part thereof. The interior sensor system, e.g., the wave receiving device(s) 606, are coupled to the motion or vibration detection system and obtain information about the fluid of the interior of the housing only after the tank or a part thereof is determined to have moved from a stationary position or vibrated. A motion sensor may be arranged on the housing for monitoring motion of the housing, when the housing is in particular a movable fluid storage tank such as a Frac tank, and an alarm or warning system coupled to the motion sensor and which is activated when the motion sensor detects dangerous motion of the housing. This information is used to derive the level of fluid in the tank, e.g., using a trained pattern recognition techniques such as a trained neural network. The training may involve obtaining images when different, but known, levels of fluid are present in the tank, and the tank is at different inclinations).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Breed which teaches wherein the data processing module comprises a neural network to generate the first indication, the neural network being trained using machine learning to determine when the item is likely to move within the storage area or is likely to fall from the vehicle during travel based on the data from the sensors and additional data regarding at least one of road design, road conditions, and speed limit of a route selected for travel, and historical driving behavior of a driver of the vehicle with the system of ANDERSON as both systems are directed to a system and method for monitoring interior spaces and obtaining information about contents in the interior of the container using sensors, and one of ordinary skill in the art would have recognized the established utility of having a neural network to generate the first indication, the neural network being trained using machine learning to determine when the item is likely to move within the storage area or is likely to fall from the vehicle during travel based on the data from the sensors and additional data regarding at least one of road design, road conditions, and speed limit of a route selected for travel, and historical driving behavior of a driver of the vehicle and would have predictably applied it to improve the system of ANDERSON.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 10 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burch, V et al. (US 2016/0239802 A1) regarding a system and method for managing logistics information related to a container using a container interface display apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666